Campbell, C. J.,
delivered the opinion of the court.
The objection that the prisoner was not amenable for the murder committed while he was a convict under sentence of imprisonment for life for a former murder, is without support in principle or practice here or elsewhere, at the present time or in any former period of which we have any account. At a former day in England, because of the attainder consequent, on conviction of .felony, the doctrine was that a plea of autrefois attaint was a bar to prosecution for another felony of the same grade, for the reason that “ a second trial would be wholly superfluous. Where, therefore, any advantage, either to public justice or private individuals, *788would arise from a second prosecution, the plea will not prevent it, as where . . . the punishment will be more severe,” etc. 1 Chitty’s Cr. L., 464; 4 Blackstone, 337; 2 Hale’s P. C., ch. 32 ; 2 Hawkins’s P. C., ch. 36.
The idea seemed to be that it was vain and useless to try a man already a convict and to suffer the very same consequences as would follow a second conviction, but, if public justice could be served by a severer punishment or a more extensive forfeiture, or otherwise, the plea of former attaint was not good. Even when the plea was available in England, as stated, it would not have been good in the state of case here presented, and the courts would have repudiated the monstrous proposition that one sentenced for life was privileged to kill his fellow-men with impunity. Long ago, the plea of former attaint as spoken of, was abolished by statute in England. It never was recognized in this country, so far as can be learned, except in Tennessee in 1827, as shown by the case of Crenshaw v. State, Martin & Yerger’s Rep., 122, where it was held that a conviction, judgment and execution upon one indictment for a felony not capital is a bar to all other indictments for felonies not capital committed previous to such conviction, judgment and execution. Even that curious decision is not a precedent for the plea relied on in this case. In the remarkable opinion of Judge Catron in that case is an account of the case of one Stone, in England, who was hanged for murder, although he was attaint for felony and invoked that as a protection in the trial for murder. So it may be confidently affirmed that no adjudged case, and no statement by any text-book, can be found to sustain the plea in this case.
The plea of former attaint, as formerly known in England, has been expressly repudiated in some cases (State v. McCarty, 1 Bay, 334; Hawkins v. State, 1 Porter, 475), and genei’ally understood not to be admissible in this country. It could not be, for the reason that attainder and corruption of blood, and the consequent forfeitures resulting from convictions' *789under the common law do not exist in this country, and cannot under the constitution, and, therefore, the supposed principles which sustained the plea of autrefois attaint can have no application with us, which, strangely enough, was overlooked by the Tennessee court in the case cited. The learned author of "Walker’s American Law, a most valuable elementary book, says: “ There cannot be, in this country, such a plea as a former attaint, because there cannot be attainder.” See page 693. In several standard works on criminal law, no allusion is made to former attaint as a plea to an indictment.
We have shown that, under the common law, the plea here relied on was unavailing, and that the common law as to former attaint is not in force here. The question presented by the plea here is, whether a sentence to imprisonment for life licenses the convict to murder with impunity, and surely all must agree to a negative answer to this question. The idea that, because a convict is under many disabilities, he may commit crime as he has opportunity, without punishment, is untenable. If civilly dead, he is corporeally alive, is under the protection of the law, and answerable for what he does just as if under no denial of civil rights; and so it has been expressly held in cases just like this. State v. Connell, 49 Mo., 282; Thomas v. People, 67 N. Y. (22 Sickels), 218. If it had never been so held, we would reject the monstrous proposition of immunity to a convicted felon from punishment for his after-crimes, and hold him amenable for them as if he had not been couvicted.
We see no error in admitting in evidence the letter proved to be in the handwriting of the prisoner, and we approve the refusal of the instructions asked by the prisoner. There is no evidence on which to base them. Nothing suggests a doubt of his sanity, unless it is the enormity of his crime, and it would be unsafe to indulge a presumption of a want of sanity from that alone, in view of the authoritative declaration that “the heart is deceitful above all things, and des*790perately wicked; who can know it?” A long list of cases pi-ove the wickedness of men in the commission of the most heinous crimes. The testimony of the prisoner himself furnishes a clue to explaining his terrible deed. It was prompted by jealousy, and “jealousy is the rage of a man; therefore he will not spare in the day of vengeance.” We are told that “ love is strong as death; jealousy is cruel as the grave; ” and, applying these sayings to the account given by the prisoner of his relations to the woman in the case, a solution is found of the horrible crime committed.

Affirmed.